Judgment unanimously reversed, without costs, and matter remitted to Supreme Court, Cayuga County, for a hearing in accordance *1061with the following memorandum: Petitioner appeals from a judgment which dismissed his application pursuant to CPLR article 78, for a judgment directing respondents to return to petitioner a sum allegedly taken out of his account at the Attica Correctional Facility, without authorization, representing payment for photographs ordered by petitioner. Petitioner’s application was dismissed without an inquiry into the factual issues on the ground that the relief requested could not be obtained by this type of proceeding. (Cf. Matter of Caggiano v Frank, 44 AD2d 828.) Accordingly, this matter is remitted for a hearing at which respondents’ answer to the petition may he received and a proper disposition of the case made. (Appeal from judgment of Cayuga Supreme Court—article 78.) Present—Moule, J. P., Cardamone, Simons and Dillon, JJ.